Case 6:19-cr-00009-JDK-JDL Document 47 Filed 03/17/20 Page 1 of 2 PageID #: 220



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                    TYLER DIVISION

UNITED STATES OF AMERICA        '
                                '
v.                              '                        No. 6:19-CR-9
                                '
ERIC LAMONT PETTIGREW, aka “EP” '


                               FINAL ORDER OF FORFEITURE

        On August 23, 2019, this Court entered a Preliminary Order of Forfeiture pursuant

to the provisions of 21 U.S.C. ' 853 and 28 U.S.C. ' 2461.

        Because the forfeiture order consists only of cash proceeds obtained by the

defendant, no ancillary proceeding is required to adjudicate the interests of third parties in

the forfeited property, pursuant to Rule 32.2(c)(1).

        IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the Motion for

Final Order of Forfeiture is GRANTED. It is further ORDERED:

        1.      The defendant, Eric Lamont Pettigrew, shall forfeit to the United States

the sum of $5,000.00 and all interest and proceeds thereto, representing the amount of

proceeds obtained by the defendant as a result of the offense alleged in Count 1 of the

indictment, which charged a violation of 21 U.S.C. ' 841(a)(1), possession with intent to

distribute cocaine base, for which the defendant is personally liable, pursuant to 21

U.S.C. ' 853 and 28 U.S.C. ' 2461.




Final Order of Forfeiture - Page 1
Case 6:19-cr-00009-JDK-JDL Document 47 Filed 03/17/20 Page 2 of 2 PageID #: 221



        2.      This order shall be made part of the sentence and included in the judgment,

pursuant to Fed.R.Crim.P. 32.2(b)(4).

        3.      The United States may, at any time, move to amend this order of forfeiture

to include substitute property having a value not to exceed $5,000.00 to satisfy the cash

proceeds sought for forfeiture in whole or in part.

        4.      The United States District Court shall retain jurisdiction in the case for the

purpose of enforcing this order.

       So ORDERED and SIGNED this 17th day of March, 2020.



                                                ___________________________________
                                                JEREMY D. KERNODLE
                                                UNITED STATES DISTRICT JUDGE




Final Order of Forfeiture - Page 2
